                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

JOSEPH SERNA, SANTANA BUSTAMANTE,
GABRIEL M. BLEA, RONNIE CARILLO, JR.,
ALIFONSO DELEON, GERMAN JACQUEZ-TORRES,
GUY J. JORDAN, DAVID WAYNE JOURDAN,
ADELINE MARTINEZ, ANTHONY MARTINEZ,
CHRISTOPHER M. MARTINEZ, ROMAN MARTINEZ,
KENNETH MERCURE, LEA PACHECO, ELIZABETH
RAMIREZ, ROSE RASCON and CHRIS VALDEZ,
on behalf of themselves and all others similarly situated,

                 Plaintiffs,

v.                                                                            No. 17-cv-196-RB-KBM

BOARD OF COUNTY COMMISSIONERS
OF RIO ARRIBA COUNTY,

                 Defendant.

                               MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Plaintiffs’ and Defendant’s Amended Joint Motion to

Dismiss Case with Prejudice (Doc. 74). The parties seek dismissal of the case as all 18 1 named

plaintiffs have now entered into individual private settlement agreements with Defendant.

Having reviewed the facts of the case and relevant law, and noting that the parties are both

represented by counsel and have moved jointly to dismiss, the Court will grant the motion to

dismiss and vacate the trial currently set for October 22, 2018 through November 2, 2018.

     I.      Background

             A. Procedural History

          Plaintiffs are current and former detention recruits, detention officers, and detention

supervisors (collectively, “Correctional Officers”) employed by Defendant at the Rio Arriba

1
 On May 30, 2017, Plaintiffs filed notice of Abraham Baca’s consent to join the litigation. (Doc. 17.) However, Mr.
Baca’s name was not added to the caption in subsequent filings. The caption thus suggests there are only 17
plaintiffs, when in fact there are 18.
County Detention Center. (Doc. 1 (Compl.) ¶ 8.) They brought this action alleging Defendant

violated the federal Fair Labor Standards Act (FLSA) by undercompensating Plaintiffs for time

actually worked and withholding certain overtime compensation required by law. (Id. at ¶ 2; ¶¶

18–25.) On August 13, 2018, the Court granted in part Defendant’s Motion for Partial Summary

Judgment (Doc. 69). Following that Order and Plaintiffs’ amended Response (Doc. 70), the only

remaining disputed issues were Defendant’s alleged violations of the FLSA by (1) failing to

compensate Plaintiffs for pre-shift time spent in briefings; and (2) failing to adequately

compensate employees who engaged in “shift swapping” and were instructed not to clock in

during shifts they were covering for other employees. (See Docs. 69 at 8–13; 70 at 3–4.)

       On August 22, 2018, the parties filed a joint motion to dismiss the claims of 12 of the 18

Plaintiffs after they accepted settlement offers from Defendant. (Doc. 71.) On September 20,

2018, the parties filed an amended joint motion to dismiss the case with prejudice, as all 18

Plaintiffs have now reached settlement agreements with Defendant. (Doc. 74.) “All eighteen (18)

Plaintiffs have now executed a Settlement Agreement and General Complete Release . . .

contemplated to provide, inter alia, (1) a complete release of all claims Plaintiffs may have

against Defendant, including claims under [FLSA] and (2) dismissal of the lawsuit with

prejudice.” (Doc. 74 at 2.) The question before the Court is whether the FLSA waiver in the

parties’ private settlement agreement is enforceable without Court or Department of Labor

approval.

            B. Relevant Facts

       Plaintiffs’ duties as Correctional Officers include patrolling, inspecting, and otherwise

ensuring the secure and orderly detention of inmates at the detention facility. (See Compl. at ¶ 8.)

Correctional Officers usually work 12-hour shifts, and Plaintiffs allege that they were required to



                                                 2
report approximately 15 minutes prior to each shift’s scheduled start time to participate in critical

briefings on facility and inmate issues, but were not compensated for that time. (See Docs. 64-A

at 2; 64-B at 2; 64-C at 2; 64-D at 2; 64-E at 2 (affidavits from Correctional Officers testifying

about the requirement to arrive 15 minutes early).) Though the parties dispute how early

Plaintiffs were expected to arrive and whether early arrival was truly “required,” Defendant has

acknowledged that Plaintiffs were at least “supposed” to arrive “a few minutes” before their

scheduled shift. (See Docs. 44-1 at 2; 65 at 2.)

       In its prior order, the Court denied Defendant’s motion for summary judgment as to pre-

shift time in large part because there are so many facts in dispute. (See Doc. 69.) As the Court

described, inconsistencies abound in how Correctional Officers’ time was tracked and recorded:

   The County’s timekeeping system registered an employee’s “actual” clock-in and
   clock-out time as well as the “official” clock-in and clock-out time used for paying
   wages. The “actual” time registered often differed from the “official” time. For
   example, detention officer Santana Bustamante’s timesheets reflect that she actually
   clocked in at 7:29 p.m. on September 21, 2015, but her official clock-in time showed
   8:00 p.m. Aside from the mismatched actual and official times, the accuracy of the
   recorded actual time is also in doubt. When Bustamante inspected the time-in and
   time-out for November 26, 2017, the display on the timekeeper showed Bustamante’s
   time-in as 7:30 p.m. The timesheets produced in discovery, on the other hand, show
   Bustamante’s actual time-in as 7:27 p.m. and official time-in as 8:00 p.m. This means
   the time displayed on the physical timekeeper differed from both the actual and
   official time on the timesheets.

   (Id. at 4–5 (all internal citations omitted).)

       Plaintiffs also allege that they would often cover shifts at the Detention Center for other

employees, and were instructed not to clock in when covering shifts, but rather to seek payment

or reciprocal shift coverage from the employee they were covering for. (See Docs. 44 at 23

(citing answers to Defendant’s First Set of Interrogatories); 70 at 2.) Plaintiffs allege Defendant

should have paid them for those swapped shifts, and that sometimes the employee that was

supposed to cover for them in exchange would not show up, leaving them completely

                                                    3
uncompensated for the original shift they covered. (See Doc. 70 at 2–3.) The exact dates and

lengths of the unpaid or uncompensated swapped shifts do not appear in the record. (See id. at 3

(“the County is not made aware when an employee covers another employees’ [sic] shift”).)

Defendant argues that 29 U.S.C. § 207(p)(3) governs shift substitutions under the FLSA, and

provides that when an employee substitutes for another employee’s scheduled shift, that added

shift is excluded from the calculation of overtime compensation. 2 (Doc. 70 at 3.)

    II.      Legal Standard for Settlements under the FLSA

          The FLSA was enacted in 1938 to protect vulnerable employees from “substandard

wages and excessive hours which endangered the national health and well-being.” See Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706 (1945). At its core, the FLSA seeks to protect workers

by: (1) mandating minimum wages to ensure that individual employees receive “a fair day’s pay

for a fair day’s work,” id. (internal quotation omitted); see also 29 U.S.C. § 206; and (2)

facilitating shorter workdays by requiring employers to pay increased wages to employees who

work overtime hours, see 29 U.S.C. § 207; see also Chavez v. City of Albuquerque, 630 F.3d

1300, 1304 (10th Cir. 2011).

          Since individual employees often lack the resources and bargaining power to negotiate

with their employers on an even playing field, the FLSA created a statutory enforcement scheme

which “grants individual employees broad access to the courts.” Barrentine v. Ark.-Best Freight

Sys., Inc., 450 U.S. 728, 740 (1981). Employers who violate the FLSA are required to pay

employees the total amount of unpaid wages due and additional liquidated damages in the same

amount. See 29 U.S.C. § 216(b); see also D.A. Schulte, Inc., v. Gangi, 328 U.S. 108, 110 (1946).


2
 The Court notes that while Defendant’s practice of not considering these additional shifts for purposes of
calculating overtime is in line with § 29 U.S.C § 207(p)(3) as cited by Defendant, the practice of not compensating
employees at all for additional shifts appears not to be.


                                                         4
As amended, the FLSA enforcement structure allows employees to negotiate settlements of

unpaid wages and liquidated damages under the supervision of the Department of Labor, and “an

action to recover the liability . . . may be maintained against any employer (including a public

agency) in any Federal or State court of competent jurisdiction by any one or more employees.”

29 U.S.C. § 216.

       The statute does not explicitly address, however, the validity of private settlement

agreements resolving and waiving future FLSA claims. Early United States Supreme Court cases

suggest that the Court was wary of allowing enterprising employers to undercut the protections

and public policy goals of the FLSA by coercing employees into unfair settlement agreements.

See, e.g., Brooklyn Savings Bank, 324 U.S. at 704 (settlements waiving liquidated damages under

the FLSA cannot be settled privately when there is not a true bona fide dispute between the

parties) (emphasis added); Gangi, 328 U.S. at 114–15 (liquidated damages could not be waived

or “bargained away” in a private agreement even when there was a bona fide dispute over the

applicability of the FLSA, but “we need [not] consider here the possibility of compromises in

other situations which may arise, such as a dispute over the number of hours worked or the

regular rate of employment”).

       More recently, circuit courts have split on the issue of whether private settlements of

bona fide disputes between employers and employees are valid under the FLSA without court or

Department of Labor approval. In Lynn’s Food Stores, Inc., the Eleventh Circuit held that a

private agreement between an employer and employees to compensate them far below the

amount the Department of Labor had determined they were owed was invalid because it

“violated the provisions and purposes of the FLSA.” Lynn’s Food Stores, Inc. v. United States,

679 F.2d 1350, 1352 (11th Cir. 1982). In Lynn, the Department of Labor had undertaken an



                                               5
official investigation—no private cause of action was involved—and determined that Lynn’s

Food Stores, Inc. had violated the FLSA by not adequately compensating employees at the

minimum wage or for overtime worked. See id. The company then sought to undercut

negotiations with the Department of Labor by reaching out to employees independently and

offering them a settlement agreement of $1,000, split pro rata, in exchange for waiving all claims

under the FLSA. Id. The Department of Labor, however, had determined that the company owed

employees at least ten times that amount in unpaid wages. Id.

       Furthermore, when the company presented the settlement agreement to employees it

actively attempted to mislead and coerce them into signing. See id. at 1354. Some of the

employees who signed the agreement did not even realize they had been underpaid, and none of

them were represented by attorneys. Id. In holding the agreement was invalid, the court noted

that “[s]ettlements] may be permissible in the context of a suit brought by employees under the

FLSA for back wages because initiation of the action by the employees provides some assurance

of an adversarial context,” and in such case employees would be more “likely to be represented

by an attorney who can protect their rights under the statute.” Id.

       In Martin v. Spring Break ‘83 Productions, L.L.C., the Fifth Circuit held that a payment

to employees pursuant to a private settlement agreement with their employer was “an

enforceable resolution of those FLSA claims predicated on a bona fide dispute about time

worked and not as a compromise of guaranteed FLSA substantive rights themselves.” 688 F.3d

247, 255 (5th Cir. 2012). In that case, film production employees filed a grievance through their

union alleging they were not paid for certain days of work in violation of the FLSA. Id. at 249.

The parties entered into a settlement agreement to resolve disputes over how much overtime had




                                                 6
actually been accrued, after an investigation revealed that “it would be impossible to determine

whether or not Appellants worked on the days they alleged they had worked.” Id.

          When the employees later filed suit seeking additional compensation under the FLSA, the

Fifth Circuit held that the private settlement agreement barring future claims was valid because

employees had actually been paid to resolve the dispute under FLSA, and there was a “bona fide

dispute as to the amount of hours worked or compensation due.” Id. at 255. The Fifth Circuit

adopted the reasoning laid out in Martinez v. Bohls Bearing Equipment Co. See 361 F. Supp. 2d

608, 631 (W.D. Tex. Feb. 28, 2005) (surveying the history of the FLSA and subsequent caselaw

and holding that “parties may reach private compromises as to FLSA claims where there is a

bona fide dispute as to the amount of hours worked or compensation due. A release of a party’s

rights under the FLSA is enforceable under such circumstances”).

   III.      Analysis

          The Court finds the Fifth Circuit’s reasoning in Martin persuasive when applied to this

case. Here: (1) individual plaintiffs brought a private right of action alleging FLSA violations;

(2) there are bona fide factual disputes are over when and how often Plaintiffs were

undercompensated, not Plaintiffs’ core rights under the FLSA; (3) both parties are and have

been represented throughout the process by competent counsel; (4) the facts and legal arguments

have been well-developed through the adversarial litigation process, and (5) all parties have

agreed to dismiss the case and waive future claims under the FLSA as a result of their

independent settlement agreements.

          Importantly, motion practice and discovery leading up to the settlement agreement have

revealed that the parties’ remaining disputes concern how much time correctional officers spent

attending pre-shift briefings, when they actually clocked in versus what the County’s records



                                                 7
read, and how often employees covered shifts for others and weren’t compensated for their time.

(See Docs. 69 at 4–5; 70 at 2–3.) These are bona fide factual disputes much like the alleged

unpaid days of work contemplated in Martin, which the court explained would be extremely

difficult to calculate and determine with certainty. See 688 F.3d at 249.

       This case bears no similarities to Lynn, where an employer attempted to use a private

settlement agreement to avoid liability, undercut the Department of Labor’s authority to enforce

the FLSA, and manipulated its employees into accepting an unfair deal, all in the absence of

litigation. See 679 F.2d at 1352. Instead, the parties here—each represented by counsel to protect

their statutory rights—have reached a private settlement agreement following nearly 20 months

of litigation. A carefully negotiated private agreement waiving future FLSA claims is the best

and most efficient outcome for the parties and the Court, and is in line with the FLSA’s

important goals of “grant[ing] individual employees broad access to the courts” and ensuring

they receive “a fair day’s pay for a fair day’s work.” Barrentine, 450 U.S. at 740; Brooklyn Sav.

Bank, 324 U.S. at 706 (internal quotation omitted).

       THEREFORE,

       IT IS ORDERED that the Parties’ Amended Joint Motion to Dismiss with Prejudice

(Doc. 74) is GRANTED, and the trial scheduled for October 22, 2018 through November 2,

2018 at the United States Courthouse in Las Cruces, New Mexico is hereby vacated.




                                                      ___________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE



                                                 8
